Citation Nr: 0819435	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for a back 
disability.

2.  Entitlement to service connection for residuals of a back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION


The veteran served on active duty from April 1947 to April 
1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California in which service connection for grade 
I spondylolysis at L5-S1 (claimed as a back injury) was 
denied.

A motion to advance this case on docket was granted by the 
Board in June 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The issue of service connection for residuals of a back 
injury addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection 
for grade 1 spondylolysis at L5-S1 (claimed as a back 
injury).  The veteran did not appeal this decision.  It 
therefore became final.

2.  Evidence received since the January 2003 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
service personnel records not previously of record and the 
veteran's statements showing other units of assignment, and a 
lay witness statement corroborating continuity of 
symptomatology.  This evidence raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the January 2003 rating decision is 
new and material and the claim for service connection for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.  

In a January 2003 rating decision, the RO denied service 
connection for grade I spondylolysis at L5-S1 (claimed as a 
back injury). 

The RO provided notice of this decision to the veteran in 
January 2003.  He did not appeal the decision.  The January 
2003 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the January 2003 denial of service 
connection for a back disability includes service personnel 
records submitted by the veteran in May 2003 and in May 2005,  
a lay witness statement, and statements proffered by the 
veteran.  

The newly submitted service personnel records and the 
veteran's own statements document other units of assignment 
for which searches for additional documentation of the 
veteran's inservice back injury have not yet been made. 

This evidence is new in that it was not previously of record.

In addition, the receipt of additional service records not 
previously of record provides a legally sufficient basis to 
reconsider the veteran's claim.  See 38 C.F.R. § 3.156(c).

Accordingly, reopening the claim for service connection for a 
back disability is warranted.


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a back 
disability, the claim is reopened.


REMAND

The veteran canceled his request for hearing in a March 2008 
statement.  However, he then stated he would be willing to 
report for a teleconference hearing.  His wishes in this 
regard are not clear.

The veteran avers that his current back disability is the 
result of inservice injuries to his back.

The veteran reported two specific injuries.  The first 
occurred in the summer of 1947, when he was stationed with 
the 809th Aviation Battalion at Fort Frances E. Warren Air 
Force Base in Cheyenne, Wyoming.  He stated that he was 
unloading ammunition and mess tents and that the load 
shifted, falling on him and injuring his back.  He was 
treated in the base hospital.  The second injury occurred 
when he was stationed in Tripoli, Libya, with the 1261st AT 
Squadron, of the 1603rd Air Base Group.  He stated he was 
unloading the bomb bay of a B 17 bomber when a bomb fell and 
struck him.  VA treatment records note the veteran reported a 
history of hospitalization after the 2nd injury as well.  

Available service personnel records show the veteran was 
stationed in Libya from January 1949 to March 1950.  These 
records further demonstrate that the veteran's military 
occupational specialty was as a construction worker.  
Throughout his military career he worked as an automotive 
equipment operator, heavy equipment operator, and air 
transportation technician.  Just prior to his discharge, his 
duties involved supervising the loading, unloading, 
balancing, tying down and stowing of cargo in aircraft, and 
the operation of loading equipment.  His service is therefore 
entirely consistent with the type of injuries he avers he 
incurred.

Searches for additional service records have been to no 
avail.  However, review of the claims file shows that these 
searches identified the veteran's unit as the 809th Aviation 
Battalion only, and the relevant dates for a search of 
morning reports/sick reports as June 1-30, 1947.  Further 
search must be made to incorporate the veteran's other unit 
of assignment, the remaining days of summer in 1947 and 1948, 
and the dates of the second injury.

In addition, the veteran has submitted the statement of his 
stepson, who corroborates the veteran's complaints of back 
pain with his own observation for 24 years from 2004, which 
would be 1980.  In addition, private medical records obtained 
in 2001 note that the veteran was a patient as early as 1979.  
Thus, viewing the evidence in the light most favorable to the 
veteran, this evidence establishes continuity of back 
symptomatology to 1979.  When the veteran's own testimony is 
considered, continuity of symptomatology is established to 
the veteran's release from active service.
Therefore, VA examination must be conducted to determine the 
nature, extent, and etiology of the currently diagnosed back 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1. Clarify the veteran's wishes with 
regard to a hearing before a Veterans' 
Law Judge appearing at his local RO by 
teleconference.  If the veteran wishes to 
have a hearing, scheduled him for a 
hearing before a Veterans' Law Judge 
appearing at his local RO by 
teleconference.

2.  Make another search for the veteran's 
service personnel and medical records.  
Search for any and all records, to 
include unit reports-including but not 
limited to morning reports, lessons 
learned/operating reports, accident 
mishap reports, and unit histories-for 
all units the veteran was assigned to, 
including specifically:

*	809th Engineer Aviation Battalion, 
Fort Francis E. Warren, Cheyenne, 
Wyoming, from May 1947 through 
September 1947 and from May 1948 
through September 1948

*	1261st AT Squadron, 1603rd Air Base 
Group from January 1949 through 
March 1950.

Take all actions indicated in fire-
related cases.  Request assistance from 
the service department if necessary.  
Document negative responses and perform 
any and all follow-up as necessary.

3.  Remind the veteran that he may submit 
buddy statements or statements of 
individuals to whom he may have confided 
or who may have observed the symptoms of 
his back disorder during active service 
or immediately following his active 
service until 1979-the earliest point at 
which the record, as it stands, 
demonstrates continuity of symptomatology 
independent from the veteran's own 
assertions.

4. After completion of the above, 
schedule the veteran for examination by 
an appropriate medical professional to 
determine the nature, extent, and 
etiology of any back pathology.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination. 

If any back pathology is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such diagnosed condition had its 
onset during the veteran's active service 
or is the result of active service or any 
incident thereof.

All opinions expressed must be supported 
by complete rationale.  

5.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a back disability 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


